Citation Nr: 0018227	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to  exposure to Agent Orange, or some other 
herbicide.

2  Entitlement to an increased (compensable) rating for 
service-connected scar, residual, abrasion injury, left knee. 

3.  Entitlement to an increased (compensable) rating for 
service-connected scar, residual, abrasion injury, right 
knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.  He served in the Republic of Vietnam from 
July 1970 to July 1971.

This appeal arises from decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In August 1994, the RO denied the appellant's claim 
for service connection for skin condition, a nervous 
condition, joint pain, fatigue, headaches, an eye condition, 
liposarcoma and cold intolerance, with all claims secondary 
to exposure to Agent Orange, or some other chemical agent.  A 
timely notice of disagreement and substantive appeal were 
received only as to the claim for a skin condition.  In 
August 1996, the RO denied the appellant's claim for an 
increased (compensable) rating for a scar, residual, abrasion 
injury, left knee, and a scar, residual, abrasion injury, 
right knee.  At that time, the RO also denied claims of 
entitlement to service connection for chondromalacia, 
patella, bilateral, and a bilateral ankle impairment.  A 
timely notice of disagreement and substantive appeal were 
received only as to the claims for compensable ratings for 
the bilateral knee scars.  In a supplemental statement of the 
case (SSOC), dated in April 1998, the RO affirmed its denial 
of the veteran's increased rating claims for his knee scars, 
to include separate ratings for arthritis of the knees. 

In April 1999, the Board denied the veteran's claims.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  While his case was pending at the 
Court, his representative and VA's Office of General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the veteran's claim.  In 
September 1999, the Court issued an Order vacating the April 
1999 Board decision. 

The Board notes that in December 1996, the RO received the 
veteran's appeal form (VA Form 9) in which he indicated that 
he desired a hearing before a Member of the Travel Board.  
However, in a statement received by the RO in July 1998, the 
veteran's representative stated that the veteran wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (1999).  Accordingly, the Board will proceed with 
its appellate review.


 FINDING OF FACT

There is medical evidence of a diagnosis of possible nummular 
eczema or atopic dermatitis during service, and post-service 
diagnoses of eczema beginning in 1994.                                     
                                               
CONCLUSION OF LAW

The veteran's claim of service connection for a skin 
condition, to include as due to  exposure to Agent Orange, or 
some other herbicide, is well grounded.  38 U.S.C.A. § 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


                 REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially asserts that he has a skin condition 
as a result of exposure to Agent Orange, or some other 
chemical agent, during his service in the Republic of 
Vietnam.  The veteran's service records include his discharge 
(DD Form 214) which indicates that he served in Vietnam from 
July 1970 to July 1971.

The veteran's service medical records include entrance and 
separation examination reports, dated in January 1969 and 
November 1971, respectively, which show that his skin was 
clinically evaluated as normal.  A record, dated in November 
1970, reveals that the veteran was treated for a rash on his 
abdomen.  The impression was possible nummular eczema or 
possible atopic dermatitis.  The remainder of the veteran's 
service medical records are negative for any complaints, 
treatment or diagnosis of a skin condition.

Post-service medical records include reports from the 
Methodist Hospital, dated in April 1989 and October 1991, 
which show that the veteran was treated for what was 
diagnosed as an allergic rash.  

A VA outpatient report, dated in January 1994, shows that the 
veteran sought treatment for complaints of a rash and itch 
which he stated dated back to 1971, and which he associated 
with exposure to Agent Orange.  On examination, the examiner 
indicated that the veteran had numerous macular/papular 
lesions, mostly on his face and forearm.  The assessment was 
eczema.  A report of follow-up treatment, dated in June 1994, 
indicates that the veteran was much improved.  

In July 1994, the veteran was afforded a VA Agent Orange 
protocol examination.  A review of the examination report 
shows that the veteran complained of an erythematous rash on 
his face.  There was no relevant diagnosis.

A report from the Community Hospitals Indianapolis, dated in 
September 1994, shows treatment for urticaria.

A VA outpatient report, dated in October 1994, shows 
treatment for erythematous papules on the chest, arms and 
legs.  The assessment was eczema.

The claims files contain two lay statements.  A statement 
from D.R.W. states that on two occasions, once in June 1994 
and once in September 1994, she accompanied the veteran to 
the hospital for treatment of a rash.  A statement from the 
veteran's daughter states that in September 1994 she observed 
a rash on the veteran's face "which made him age before my 
eyes," and that the next day he received treatment at an 
emergency room for this condition.  

A review of the veteran's written statements, and the 
transcript from his hearing, held in February 1995, shows 
that he asserts that he has skin rashes and itching all over 
his body as a result of exposure to Agent Orange.  He further 
asserts that he first received treatment for his rashes after 
separation from service beginning in about 1973, from the 
Miles Square Medical Facility, and "Rush St. Luke's," but 
that these records could not be obtained.  He states that he 
uses over-the-counter medication for the control of his skin 
condition.

The record shows medical evidence of a diagnosis of possible 
nummular eczema or atopic dermatitis during service, post-
service diagnoses of eczema beginning in 1994, and statements 
from the veteran regarding continuity of relevant 
symptomatology, essentially asserting that he has had 
chronic, recurrent skin lesions, similar in appearance, since 
service, the Board finds that the veteran's claim for service 
connection for a skin disease on a direct incurrence basis 
(Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)) is well 
grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As 
this aspect of the claim is well grounded, the entire claim 
of service connection for a skin condition, to include as due 
to  exposure to Agent Orange, or some other herbicide, is 
well grounded. 


                                                            
ORDER

The veteran's claim for service connection for a skin 
condition, to include as due to  exposure to Agent Orange, or 
some other herbicide is well grounded; the appeal is granted 
to this extent only.


REMAND

I.  Skin Condition

As the veteran has presented a well grounded claim for 
service connection for a skin condition, to include as due to  
exposure to Agent Orange, or some other herbicide, VA has a 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.103(a), 3.159 (1999).

The veteran has indicated that he was treated for a skin 
disorder after separation from service beginning in about 
1973, from the Miles Square Medical Facility, and "Rush St. 
Luke's,".  The VA's statutory duty to assist him includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

It is the Board's judgment that the veteran should be 
afforded a more complete dermatological examination which 
includes a complete review of all of the relevant medical 
evidence and an opinion addressing the question of whether it 
is as or more likely than not that there is a causal 
relationship between any skin disorder(s) currently present 
and any incident of service.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  
 
                                         II.  Bilateral Knee 
Scars

The Board finds that the veteran's claims for increased 
evaluations for his service-connected bilateral knee scars 
are well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

The veteran asserts that he has bilateral knee arthritis due 
to knee injuries sustained during a mortar attack in Vietnam 
in 1971.  The Board notes that service connection is in 
effect for knee scars only; service connection is not in 
effect for arthritis of either knee.  The Board finds that 
the veteran's statement raises a claim for service connection 
for bilateral knee arthritis which is intertwined with the 
increased rating issues in appellate status.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  While the RO 
addressed the veteran's bilateral knee arthritis in its 
statement and supplemental statements of the case, it did so 
in the context of the increased rating claims.  That is, the 
RO did not specifically adjudicate a claim for service 
connection for arthritis of the knees.  While arguably any 
additional residuals of the veteran's inservice knee 
injuries, if present, could be rated separately, thereby 
allowing for an adjudication of the scar claims at this 
point, the Board finds that, given the language in the Joint 
Motion for Remand concerning the issue of arthritis, the 
question of addressing all residuals of the inservice knee 
injuries simultaneously following a VA compensation 
examination that addresses the contended causal relationships 
is warranted.  Accordingly, the RO must adjudicate the 
raised, intertwined claim of service connection for arthritis 
of the knees prior to entry of a final appellate decision on 
the claim for increased (compensable) ratings for bilateral 
knee scars.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for a skin 
disorder or knee disability since 
service.  The RO should then secure 
copies of all identified records and 
associate them with the claims folder.  
38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
dermatology  examination for the purpose 
of determining the etiology and extent of 
any skin disease that may be present.  
The examiner is specifically asked to 
opine whether it is at least as likely as 
not that any skin disorder that may be 
present is causally linked to the skin 
lesions noted during service.  All 
indicated diagnostic tests should be 
accomplished.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.

3.  The veteran should also undergo a VA 
orthopedic examination for the purpose of 
determining the current status of the his 
bilateral knee scars and the etiology and 
extent of any additional bilateral knee 
disability that may be present, to 
include arthritis.  The examiner must 
describe the bilateral knee scars in 
detail, noting any pain, tenderness, 
secondary functional limitation, etc., 
that may be present.  The examiner is 
also specifically asked to opine whether 
it is at least as likely as not that any 
additional knee disability that may be 
present, to include arthritis, is 
causally linked to the injuries sustained 
by the veteran while on active duty.  All 
indicated diagnostic tests should be 
accomplished.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.

4.  Thereafter, the RO must adjudicate 
the raised, intertwined issue of service 
connection for bilateral knee arthritis, 
and readjudicate the issues of increased 
(compensable) ratings for bilateral knee 
scars.  If the service connection claim 
is denied, the veteran must be advised of 
his appellate rights and, if he timely 
appeals the decision, he must be issued 
an appropriate statement of the case and 
be provided with an opportunity to 
perfect his appeal.  If the increased 
rating benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
period in which to respond before the 
case is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to comply with procedural due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


